Citation Nr: 0336558	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post prostatectomy.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1977.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which denied service 
connection for postoperative residuals of prostate cancer.  

In February 2000 the veteran filed a claim of entitlement to 
service connection for postoperative residuals of prostate 
cancer and knee disability.  The veteran's claim was first 
addressed by an October 2000 rating decision.  Then, 
subsequent to the passage of the Veterans Claims Assistance 
Act of 2000, the veteran's service connection claim for 
prostate cancer was readdressed by the June 2001 rating 
decision, currently on appeal.   The Board notes that the 
veteran only perfected his appeal as to his service 
connection claim for prostate cancer.  The veteran in his 
August 2001 notice of disagreement raised the issue of 
evaluating his claim under 38 U.S.C.A. § 1151 due to an 
asserted "botched" surgical procedures performed by VA; the 
veteran's representative also raised this issue in a January 
2003 VA Form 646, Statement of Accredited Representation in 
Appealed Case.  In a September 2002 statement and on his 
December 2002 VA Form 9 Appeal, the veteran asserted that his 
only claim is entitlement to service connection for prostate 
cancer, status post prostatectomy.  Furthermore, the veteran 
has not filed an appeal to consider a claim under 38 U.S.C.A. 
§ 1151.


FINDINGS OF FACT

1.  Prostate cancer was first diagnosed in March 1999, over 
21 years following the veteran's separation from active 
military service.

2.  The record reflects that the veteran did not serve in the 
Republic of Vietnam.




3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's prostate cancer was 
not incurred or aggravated by service, nor was it otherwise 
etiologically related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated during active 
military service, nor may its incurrence in service be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's report of separation, DD Form 214, does not 
reflect any service in the Republic of Vietnam during his 
service from June 1974 to June 1977.

The veteran's service medical records are negative for any 
prostate disorders.  VA medical records show that the veteran 
was first treated for prostate pain in February 1999.  A 
March 1999 pathology report shows that the veteran had 
adenocarcinoma of the prostate.  In April 1999, the veteran 
underwent a radical prostatectomy at the San Diego VA Medical 
Center.  

In July 2002 the veteran had a Decision Review Officer (DRO) 
Informal Conference to review the issue on appeal.  He was 
afforded the opportunity to submit additional evidence in 
support of his claim.  In a September 2002 statement the 
veteran indicated that he did not have any  further evidence 
to submit.  


II.  Legal Analysis

A.  Preliminary Matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part on other grounds, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  By virtue of the SOC as well as 
informational correspondence provided by the RO in March 
2001, the veteran has been given notice of the evidence 
necessary to substantiate his claim for basic eligibility for 
entitlement to service connection for residuals of his 
prostate cancer.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to evidentiary 
development requirements).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (requiring that the Board 
identify documents in file providing notification which 
complies with the VCAA).  

In the present case, the March 2001 letter fully informed the 
veteran of the types of evidence which would be necessary to 
substantiate his claim.  The veteran specifically indicated 
in a September 2002 statement and December 2002 VA Form 9 
that he had no additional evidence to submit.  Moreover, 
inasmuch as the veteran has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the Board finds that there is no reason not to go forward to 
a decision in this matter.

In view of the foregoing, we believe that VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C. §§ 5103 and 5103A (West 
2002)).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Service connection - prostate cancer

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cancer becomes manifest to a degree of 10 percent 
within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Prostate cancer may also be presumed to be service connected 
where a veteran had service in Vietnam.  38 C.F.R. 
§§ 3.307(a), 3.309(e).  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations, applicable when the evidence 
would not warrant service connection without their aid.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); See Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

Moreover, service connection may also be granted for disease 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service. 38 C.F.R. § 3.303(d); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Based upon a comprehensive review of the record, the Board 
finds no probative evidence has been submitted demonstrating 
that the veteran's prostate cancer was due to an injury or 
disease incurred in, aggravated by, or otherwise related to 
service.  The veteran did not serve in Vietnam, and thus is 
not eligible to entitlement to prostate cancer based on 
presumptive provisions of the law pertaining to service in 
Vietnam and presumed exposure to Agent Orange or other 
herbicide agents.

With all due respect for the veteran's contentions as to 
service connection, there is no evidence whatsoever that 
cancer was present during the veteran's service or to a 
compensable degree within one year after service, and he has 
never contended such.  Nor has he contended that he served in 
Vietnam during the Vietnam era.  The evidence indicates that 
prostate cancer initially was diagnosed many years after 
service, and has not been related by competent medical 
evidence to any aspect of the veteran's period of active 
service.  The Board finds that the presumptive provisions of 
38 C.F.R. § 3.309(a) are not for application.  Therefore, 
service connection is not warranted.  The preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for prostate cancer, status 
post prostatectomy, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



